Filed 6/27/16 P. v. Willis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C079365

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F04757)

         v.

ANTWOINE WILLIS,

                   Defendant and Appellant.




         Following a jury trial in which defendant Antoine Willis was convicted of
domestic violence, the trial court sustained two strike allegations and sentenced him to
eight years in state prison.
         Defendant’s appointed counsel has asked this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we affirm the judgment. We provide the following brief



                                                             1
description of the facts and procedural history of the case. (See People v. Kelly (2006)
40 Cal. 4th 106, 110, 124.)
                                   I. BACKGROUND
       Defendant and Germina Jackson met in 2005. Their daughter was born in July
2006. Defendant and Jackson had an on-and-off again romantic relationship over the
years. Defendant and Jackson had several violent incidents over the course of their
relationship.
       In early May 2006, defendant and Jackson got into an argument that escalated into
physical violence. Jackson tried to walk out the front door, but defendant grabbed her by
the arm and pulled her back. He then grabbed Jackson by the neck, pinned her against a
wall, struck her on the head with a closed fist about 10 times, and strangled her for about
10 or 15 seconds. Jackson sustained a fractured left temple and bruising around the eye.
She had headaches at the site of the fracture. As a result of the attack, defendant was
convicted of felony assault likely to produce great bodily injury with a sustained
allegation of causing great bodily injury.
       In February 2007, defendant lived part-time with Jackson and their daughter in
Hayward. One day defendant got angry with Jackson because another man said he had
slept with her. Defendant struck Jackson in the head two to three times with her purse
and left. Jackson was afraid of defendant and thought he might return, so her friend
Corine came over and drove Jackson and their baby away. Defendant caught up with
them on the Dumbarton Bridge, driving Jackson’s car. He cut in front of them after the
tollbooth, walked up to Corine’s car, broke the driver’s side window with his fist and told
Corine to get out. Corine got out and drove off in a stranger’s car. Defendant then
opened the back door, attempted to grab the baby, and punched Jackson. Jackson got out
of Corine’s car with the baby. Defendant forced them to get into Jackson’s car and drove
off with them. As he drove, defendant punched Jackson and told her that she was not
going to be with anyone but him. He continued to drive around for 30 to 45 minutes.

                                             2
Defendant threatened to kill Jackson and also demanded her PIN to get money from an
ATM. He eventually dropped off Jackson and their child at Jackson’s apartment and then
left. Defendant was convicted of felony kidnapping and robbery as a result of the
incident.
       In February 2014 Jackson, who had not spoken to defendant for a period of time,
contacted him through his mother and invited him to visit. He arrived at Jackson’s home
on February 22 and they spent the night together. Steven Delarose came unannounced to
Jackson’s home the following morning. He and Jackson had been in an intimate
relationship for about three years at the time. When Jackson answered the door, Delarose
told her that he was leaving town for work and would be gone for a couple of months.
He then embraced Jackson and kissed her on the face numerous times. As he drove
away, Delarose blew her kisses. Defendant came towards Jackson when she went inside
the house. He was angry and wanted to know with whom she had met. A scuffle ensued;
Jackson was pushed into a glass window, breaking the glass and sustaining a cut on her
arm that required 15 stitches. Jackson asked defendant to leave. He made a call on his
cell phone and left. Jackson called her Aunt Beverly and told her that defendant had
thrown her through a glass window during a fight. Jackson also told her daughter that
defendant threw her through a glass window. She told a paramedic, a nurse at the
hospital, and a sheriff’s deputy that she had been hit twice in the head with a fist and/or
pushed through a window. Defendant was charged with domestic violence with a great
bodily injury allegation and three strike allegations. (Pen. Code, §§ 273.5, subd. (a),
12022.7, subd. (e), 667, subds. (b)-(i), 1170.12.) Following a jury trial, he was convicted
of the domestic violence charge but acquitted on the great bodily injury allegation. The
trial court sustained two strike allegations in a bifurcated proceeding. It imposed an
eight-year state prison term, ordered various fines and fees, and awarded 352 days of
presentence credit (176 actual and 176 conduct).
       Defendant appeals his conviction.

                                              3
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                    II. DISPOSITION
       The judgment is affirmed.


                                                           /S/

                                                   RENNER, J.



We concur:



/S/

ROBIE, Acting P. J.



/S/

DUARTE, J.




                                              4